Citation Nr: 1434763	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	John Wood, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty in the United States Marine Corps from January 1950 to November 1953.  He died in April 2010, and the appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, in part, denied the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to be due to VA medical treatment.  

In May and June of 2013, the appellant's attorney submitted evidence to the RO.  This evidence consisted of two private medical opinions.  The appellant's attorney also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, those records will be available for review by the Agency of Original Jurisdiction (AOJ). 

In April 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned who is the Veterans Law Judge making this decision.  A transcript of the hearing testimony is of record.

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not already included in the paper claims file - namely, the transcript of the April 2014 Board videoconference hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Title 38, United States Code § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability were service connected. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

The Veteran died in April 2010, and his death certificate lists the immediate cause of death as sudden death due to or as a consequence of ischemic heart disease.  No other significant conditions contributing to death but not resulting in the underlying cause were listed on the death certificate.

The appellant contends that the Veteran's death was an adverse event related to inadequate control of his anticoagulant medication by VA health care personnel.  As stated by the appellant's attorney during the June 2012 personal hearing conducted at the RO, that while the Veteran's ischemic heart disease (IHD) may have been a contributing factor, the Veteran died from a blood clot due to his "messed-up Coumadin levels."  (Coumadin, known generically as warfarin sodium, is the brand name of a blood-thinning drug prescribed for the prevention and treatment of blood clots.  See In re Warfarin Sodium Antitrust Litig., 214 F.3d 395, 396 (3d Cir.2000).)  The appellant testified that the Veteran had died because his blood was "too thick" and had been so for many months.

In support of those contentions, the appellant has submitted medical opinions from two private physicians.  The first physician, a general surgeon, wrote in a July 2012 letter that for ten years prior to the Veteran's death, his Coumadin levels were never within the therapeutic range.  The doctor opined that the Veteran's death could have been caused by clot formation due to the mismanagement of his Coumadin therapy.  The doctor also said that the autopsy report of sudden death can encompass thrombus as well as cardiac arrest due to ischemic heart disease.  However, in his June 2013 revised opinion, the general surgeon deleted his prior discussion of clot formation and thrombus and only discussed how the standard for treatment with Coumadin was not followed.

The second physician, an orthopedic surgeon, wrote in his May 2013 opinion that a proper consistent level of Coumadin as measured by the international normalized ratio (INR) was not maintained between 2009 and April 2010.  He opined that the standard of care was breached and that the lack of proper INR levels led to a death from IHD.  However, the doctor did not explain how Coumadin causes death from heart disease and he did not discuss the autopsy findings.
The evidence of record includes the report from the autopsy performed on the Veteran by the West Virginia Office of the Chief Medical Examiner (OCME).  That report indicated that no epidural or subdural blood accumulation was evident and that the pericardial and peritoneal cavities were free of pathological fluid accumulation.  The medical examiner stated that the Veteran's metallic aortic valve prosthesis was functioning properly and that the pulmonary arteries had no pulmonary emboli.  Severe cardiomegaly due to severe concentric left ventricular myocardial hypertrophy was observed, along with one-vessel atherosclerotic coronary artery disease, old myocardial infarction, status post remote surgical coronary artery bypass graft, congestive heart failure and pleural effusion.  However, there was no finding of any thrombus, blood clot or embolus.

The United States Court of Appeals for Veterans Claims (Court) has held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  Savage v. Shinseki, 24 Vet. App. 124 (2011).  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the private physicians should reissue their opinions in order to explain the pathophysiological mechanism by which an inappropriate level of Coumadin caused sudden cardiac death in the Veteran whose autopsy revealed no evidence of any thrombus, embolus or bleeding.  On remand, the physicians must be afforded the opportunity to amend their opinions to explain how the dosage of the Veteran's Coumadin was the proximate cause of his sudden fatal cardiac event. 

Finally, review of the medical evidence of record reveals that no records from the hospital where the Veteran died have been obtained.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, these records should be obtained and associated with the claims file.

In addition, as the VA medical opinion of record relating to the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 was based on incomplete medical records, a new medical opinion is necessary to make a determination in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's terminal treatment records from Camden Clarks Hospital (ER).

2.  To the extent any attempt to obtain the terminal hospital records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her attorney must also be informed of the negative results and be given opportunity to secure the records.

3.  Contact the private physicians who have provided medical opinions in this case and ask them to describe how the Veteran's Coumadin level contributed to the Veteran's death.  Ask them to provide answers to the following questions, with citation to the literature as needed:
      a.)  What does Coumadin do?
      
      b.)  Is Coumadin generally prescribed for patients who have IHD?
      
      c.)  Why was the Veteran prescribed Coumadin from 1996 onward?
      
      d.)  What are the complications from a supratherapeutic level of Coumadin?  Did the Veteran ever incur such complications?  If so, identify when and state if, and how that affected the fatal IHD.  Cite to the autopsy report.
      
      e.)  What are the complications from a subtherapeutic level of Coumadin?  Did the Veteran ever incur such complications?  If so, identify when and state if, and how that affected the fatal IHD.  Cite to the autopsy report.
      
      f.)  In light of no autopsy findings of any intracranial bleeding, pericardial or peritoneal cavity bleeding, thrombus, blood clot or embolus, state the pathophysiological mechanism(s) by which the Veteran's Coumadin levels around the date of his death caused his sudden cardiac death. 

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for a cardiologist to review the evidence of record and provide an opinion that addresses each of the questions in Paragraph 3 vis-à-vis the private medical opinions of record and the contentions of the Veteran's surviving spouse.

The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer.

5.  Upon receipt of the VA reviewing cardiologist's report, verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing doctor for corrections or additions.  

6.  Thereafter, readjudicate the appellant's 38 U.S.C.A. § 1151 cause-of-death claim.  The readjudication must reflect consideration of all relevant evidence of record with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, the appellant and her attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

